Exhibit 10.46
 


 
COGNOVIT PROMISSORY NOTE
 
For value received, the undersigned, The Guitammer Company, an Ohio corporation
(“Guitammer-Ohio”), and The Guitammer Company, a Nevada corporation and parent
company to Guitammer-Ohio (collectively, “Makers”), hereby jointly and severally
promise to pay to the order of the Walter J. Doyle Trust dated Feb 5, 1992
(“Payee”), whose address is 1970 Jewett Road, Powell, Ohio 43065, the sum of
$50,000, with interest on the unpaid principal balance computed from the date of
this note until paid in full at a rate equal to the WSJ Prime Rate plus 4.75%
(which sum is a rate of 8.00% as of the date of this note), compounded annually.
“WSJ Prime Rate” shall mean the rate of interest that the Wall Street Journal
publishes from time to time as its “U.S prime rate,” and any change in the WSJ
Prime Rate shall be effective with respect to this note immediately as of the
date published by the Wall Street Journal. All accrued and unpaid interest on
this note shall be payable to Payee on January 3, 2015, and all unpaid principal
and all remaining accrued and unpaid interest shall be payable to Payee in full
on January 3, 2016 (the “Maturity Date”).
 
This note may be prepaid in full or in part at any time. Makers shall make a
mandatory prepayment of all amounts due under this note in full within two
business days of the receipt after January 27, 2014 and prior to April 30, 2014
by either or both of Makers of additional new equity financing that aggregates
to at least $500,000 to Makers. This mandatory prepayment obligation shall
expire on April 30, 2014 if that $500,000 aggregate amount has not been received
by Makers by that date.
 
All payments and prepayments, if any, under this note shall be made to Payee at
the foregoing address in Powell, Ohio, or at such other address as may be
designated by the holder of this note to Makers in writing from time to time,
and shall be deemed received by Payee as of the first date that such payment is
immediately available to Payee in collected federal funds.
 
Any payment or prepayment on this note shall be applied, first, to the payment
of any accrued and unpaid interest, if any, as of the date of receipt and, then,
to the principal balance. In all events, this note shall be paid in full by the
Maturity Date.
 
Payee's rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Payee in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Payee of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Payee shall be effective unless in writing and signed by Payee,
nor shall a waiver on one occasion be construed as a waiver of any other
occurrence in the future.
 
This note is secured in part by a certain Patent Pledge Agreement dated as of
March 31, 2011 by Guitammer-Ohio in favor of Payee and the Julie Jacobs Trust
regarding patents and patent applications of one or both of Makers (the
“Pledge”). This note is deemed one of the “Obligations” secured by the Pledge.
 
Makers hereby assent to the release in whole or in part of any collateral held
by the holder of this Note as security for the payment of this Note, and further
acknowledge that the holder need not proceed against any collateral held by the
holder before proceeding against either of Makers or any endorser of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 


If Makers are in default in paying in full any installment of this note when
due, or if there is any default under the Pledge, then this note shall
automatically bear interest thereafter until this note is paid in full at the
rate of the WSJ Prime Rate plus 8.75% per annum from the first date of such
default until this note is paid in full, and the entire principal of this note
then remaining unpaid, together with all accrued interest, shall, at option of
the holder of this note, be immediately due and payable without any further
notice or demand.
 
Makers hereby waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance or default of this note.
Makers hereby agree to reimburse the then holder of this note for all expenses
of every kind, including reasonable attorneys’ costs and fees, incurred by said
holder in connection with the enforcement of the obligations under this note.
 
Makers hereby each irrevocably authorize any attorney at law to appear for each
of Makers in any court in the county where either of Makers resides or signed
this note, with or without process, at any time after this note becomes due (by
acceleration or otherwise); to waive the issuance and service of process and
confess judgment against any or all of Makers in favor of the holder of this
note for the amount then appearing due, together with costs of suit, reasonable
attorneys’ costs and fees, and interest; and thereupon to release all errors and
waive all right of second trial, appeal, and stay of execution; but no judgment
against one of Makers shall be a bar to any subsequent judgment against the
other of Makers against whom judgment has not yet been taken.
 
This note was executed and delivered by Makers to Payee in Franklin County,
Ohio, as of January 27, 2014, and shall be construed under the laws of the State
of Ohio.
 

THE GUITAMMER COMPANY THE GUITAMMER COMPANY an Ohio corporation a Nevada
corporation     By: [mlsig.jpg] By: [mlsig.jpg] Mark A. Luden, President Mark A.
Luden, President    

 
WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE (Sec. 2323.13, O.R.C.).
 
Maker’s Address
6117 Maxtown Road
Westerville, Ohio 43082
Fax No. 1-815-346-9532
 
 
 
2

--------------------------------------------------------------------------------

 